Citation Nr: 1409724	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  12-27 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a right foot disorder.  

2.  Entitlement to service connection for a right leg disorder, to include as secondary to the right foot.  

3.  Entitlement to service connection for a low back disorder, to include as secondary to the right foot.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to June 1979.  

This appeal  to the Board of Veterans' Appeals (Board) arose  from a January 2009 rating decision in which the RO denied service connection for low back, right leg and right foot conditions.  

Pursuant to his September 2012 request, in June 2013, the Veteran was scheduled for a hearing before a Veterans Law Judge at the RO.   As the Veteran failed to report for his scheduled hearing, but has not shown good cause for not appearing, or requested rescheduling of the hearing, his Board hearing  request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2013).  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) file associated with the Veteran's  claim.  A review of the Virtual VA file reveals that all documents are duplicative of the evidence in the paper claims file.  

For reasons expressed below, the matters on appeal are being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.  


REMAND

The Board's review of the claims file reveals that further RO action in this appeal is warranted.  

The Veteran contends that he currently has a right foot condition related to an in-service fracture of his right foot and that his current low back and right leg disabilities were caused by his right foot condition.  

The Veteran's service treatment records could not be located despite several attempts by the RO.  A formal finding that the service treatment records were unavailable was issued in December 2008, and the Veteran was informed of this unavailability in January 2009.  Where, as here, records are lost due to no fault of the Veteran, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See Washington v. Nicholson, 19 Vet. App. 362 (2005); O'Hare v. Derwinski, 1. Vet. App. 365, 367 (1991).  The Board has undertaken the analysis of the Veteran's claims with these heightened duties in mind.  

The Veteran submitted a copy of a letter postmarked in May 1979 that he wrote to his family while in service.  In this letter, the Veteran stated, "I slipped and fell while marching and broke my foot.  I'm ok but got a cast.  Boy it sure hurts."  Furthermore, an X-ray from August 1986 showed an old non-union of the fourth metatarsal of the right foot.  A patient history from September 1992 showed a history of right foot fracture in 1979.  This  evidence suggests an in-service injury.  

The Veteran underwent a VA examination in July 2012.  The examiner diagnosed right foot metatarsalgia and moderate malunion of the metatarsal bones of the right foot.  The examiner noted that imaging studies revealed degenerative or traumatic arthritis of the second, third and fourth metatarsals of the right foot.  This evidence goes to the question of whether the Veteran has the currently claimed disabilities.  

Thus, with respect to the right foot, the remaining question is whether there exists a medical nexus between the alleged  in-service right foot fracture and  the current right foot condition.  The July 2012 examiner opined  that the Veteran's right foot condition was less likely than not (less than 50 percent probability) incurred in or caused by his in-service injury.  Instead, the examiner concluded that the Veteran's right foot condition was more likely caused by a 1986 motorcycle accident, which resulted in the fracture of the second, third and fourth metatarsals of the right foot.  The examiner presumed that only the fourth metatarsal was affected by the injury during service, "as this was the only bone with callous formation consistent with prior fracture at the time of xray in 1986."  However, the examiner did not comment on the effect of the Veteran's prior in-service fracture of the fourth metatarsal  on his current right foot condition ,or the relationship, if any,  between the s prior in-service fracture and the later fracture of the second, third and fourth metatarsals-either of which could bear on the examiner's ultimate opinion.  Under these circumstances, the Board finds that further medical opinion-based on full consideration of documented medical history and assertions of the Veteran, and supported by a clearly stated rationale-would be helpful in resolving the claim for service connection for a right foot disability.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Hence, the RO return the claims file to the July 2012 VA examiner for an addendum opinion.  The RO should only arrange for the Veteran to undergo further VA examination if the July 2012 VA examiner is not available, or another examination of the Veteran is deemed warranted.  

The Board emphasizes that the Veteran's  failure to report to any scheduled examination, without good cause, may well result in denial of the claim.  38 C.F.R. § 3.655 (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any  scheduled examination, the RO should obtain and associate with the claims file a copy of the notice of the date and time of the examination sent to him by the pertinent VA medical facility.  

With regard to the Veteran's claims for service connection for right leg condition and  low back disorders, the Board notes that, as these claims are based on a theory of secondary service connection to the Veteran's right foot condition, these claims are inextricably intertwined with the claim for service connection for the right foot condition.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  The outcome of the right leg and low back claims are dependent upon whether service connection is established for the Veteran's right foot condition.  Thus, as these claims are inextricably intertwined, the claims for secondary service connection for the right leg and low back conditions must be remanded as well.  Harris, 1 Vet. App. 80.  

Prior to arranging for the Veteran to undergo further VA examination, to ensure that  all due process requirements are met and the record is complete, the RO should give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1); but see also 38 U.S.C.A. § 5103(b)(3) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The RO should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent, private records.  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA (to include obtaining any further medical opinion(s), if appropriate) prior to adjudicating the claims on appeal.  The RO's adjudication of the claims should include consideration of all additional evidence added to the record since the RO's last adjudication.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.   Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within a one-year period).  

2.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, After all records and/or responses received from each contacted entity have been associated with the claims file, return the file to the July 2012 VA examiner for an addendum opinion.  If the October 2010 VA examiner is no longer available, or further examination of the Veteran is deemed necessary, arrange for the Veteran to undergo VA examination, by an appropriate physician, at a VA medical facility.  

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND must be made available to the designated physician, and the addendum opinion /or  examination report should include discussion of the Veteran's documented medical history and assertions.  If the Veteran is examined, all appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify all current right foot disability(ies).  
Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not  (i.e., there is a 50 percent or greater probability) that the disability is the result of in-service injury or disease-to specifically include the alleged slip and fall while marching which presumably resulted in the non-union of the forth metatarsal of the right foot.

In rendering the requested opinion, the physician should specifically consider and discuss whether the relationship, if any between current  arthritis of the Veteran's fourth metatarsal of the right foot is due to his in-service injury; and the relationship, if any, between disability affecting is second and third metatarsals of the right foot was aggravated by the prior in-service injury of the fourth metatarsal.  

The physician should consider and discuss all pertinent lay, medical, and other objective evidence.  All examination findings, along with complete rationale for the conclusions reached, should be provided.  

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).  

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal in light of all pertinent evidence and legal authority.  

6.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.  

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 






action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).


